TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2013



                                      NO. 03-13-00107-CV


                                     Paul Mattox, Appellant

                                                 v.

             Geraldine Timmerman, Individually and as Representative of
         Timmerman Properties, Inc.; and Timmerman Properties, Inc., Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment: IT

IS THEREFORE ordered that the judgment of the trial court is in all things affirmed. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below, and that this decision be certified below for observance.